DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 6, 20222 has been entered.
 
Response to Amendment
2.	Applicant’s amendment to the claims, filed on January 6, 2022, is acknowledged. Entry of amendment is accepted and made of record.

Response to Arguments/Remarks
3.	Applicant's response filed on January 6, 2022 regarding the allowance of the current application has been fully considered and are persuasive in light of the amended claims, arguments/remarks, and examiner’s amendment.



Examiner’s Amendment
4.	Authorization for this examiner’s amendment was given in an interview with Roger Chen on January 25, 2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The following claims are amended:

Claim 1,
Pg. 2 line 20 change “comprises a second inclined sidewall” to “comprises a second inclined sidewall not directly contacting the first passivation layer”

Claim 12,
Pg. 3 line 28 change “a corner” to “a bottom corner”


Allowable Subject Matter
5.	Claims 1-20 are allowed over prior art of record. 

The following is an examiner’s statement of reason for allowance:
The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

Claim 1, “a p-type semiconductor layer between the gate electrode and the barrier layer, wherein a corner of the p-type semiconductor layer contacting a sidewall of the first passivation layer comprises a first curve, the p-type semiconductor layer comprises a U-shape … the p-type semiconductor layer comprises a second inclined sidewall not directly contacting the first passivation layer, and the first inclined sidewall is aligned with the second inclined sidewall” – as instantly claimed and in combination with the additionally claimed limitations. All claims ultimately dependent on independent claim 1 incorporate allowable subject matter.

Claim 12, “a p-type semiconductor layer between and directly contacting the first passivation layer, the gate electrode, and the barrier layer, wherein a bottom corner of the p-type semiconductor layer not directly contacting the first passivation layer and the gate electrode and directly on top of the first passivation layer comprises a curve” - as instantly claimed and in combination with the additionally claimed limitations. All claims ultimately dependent on independent claim 12 incorporate allowable subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; pertinent prior arts and their most relevant figures are provided:
2011/0233538 (Fig. 5); 8,604,540 (Fig. 13); 2010/0244018 (Fig. 1); 2010/0102357 (Fig. 3); 2009/0057720 (Fig. 1A); 2010/0330754 (Fig. 32); 7,560,325 (Fig. 2B); 2015/0048419 (Fig. 14A-B)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818